Title: From Thomas Jefferson to Daniel L. Hylton, 17 March 1792
From: Jefferson, Thomas
To: Hylton, Daniel L.


          
            Dear Sir
            Philadelphia Mar. 17. 1792.
          
          Haunted nightly by the form of our friend Hanson, and anxious to be clear of him, I could not avoid noticing the inclosed advertisement of Mr. Banks, and supposing it may be satisfied by mine for the sale of my Elk hill lands, which answer pretty well his demand. The sale of these lands would exactly complete the provision for the last shilling  of Hanson’s demand. You can readily judge therefore how interesting an event it would be to me, and excuse my troubling you to offer the lands to Mr. Banks. No considerable abatement can be made in the price. I am offering it here to a French gentleman for 6000. dollars. A speedy answer will oblige Dear Sir your friend & servt.,
          
            Th: Jefferson
          
        